Citation Nr: 1426883	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  12-01 343	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for temporomandibular joint disease. 

2. Entitlement to service connection for a chronic disability manifested by staggering, light-headedness and dizzy spells. 

3. Entitlement to an evaluation in excess of 30 percent for depressive disorder. 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to March 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 


FINDING OF FACT

In May 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal as to the issues of entitlement to service connection for temporomandibular joint disease and a chronic disability manifested by staggering, light-headedness, and dizzy spells, and entitlement to an evaluation in excess of 30 percent for depressive disorder, is requested.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal for entitlement to service connection for temporomandibular joint disease by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2. The criteria for withdrawal of the appeal for entitlement to service connection for a chronic disability manifested by staggering, light-headedness, and dizzy spells, by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3. The criteria for withdrawal of the appeal for entitlement to an evaluation in excess of 30 percent for depressive disorder by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2013).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204(b) (2013).

As noted above, in a May 2014 statement, the Veteran stated that he wished to withdraw all current appeals. See statement submitted by the Veteran, dated May 2, 2014.  In this regard, the record confirms (see, e.g., April 2014 VA Form 8, Certification of Appeal) that the only issues currently certified to the Board and on appeal are those enumerated on the cover page of this decision.  Thus, the Board finds that the May 2014 written statement from the Veteran qualifies as a valid withdrawal of the issues pertaining to service connection for temporomandibular joint disease and a chronic disability manifested by staggering, light-headedness, and dizzy spells, and entitlement to an evaluation in excess of 30 percent for depressive disorder, under 38 C.F.R. § 20.204.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed without prejudice as it relates to these issues. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.





ORDER

The appeal as to the issue of service connection for temporomandibular joint disease is dismissed. 

The appeal as to the issue of service connection for a chronic disability manifested by staggering, light-headedness, and dizzy spells, is dismissed. 

The appeal as to the issue of entitlement to an evaluation in excess of 30 percent for depressive disorder is dismissed. 



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


